Citation Nr: 0506669	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-32 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1969.  
He also has approximately 12 years of other unverified 
service.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.

In February 2004, a hearing before a hearing officer was held 
at the RO.  A transcript of that hearing is of record.


FINDING OF FACT

The veteran's diabetes has been treated with insulin and 
restricted diet; it has not required regulation of his 
activities.


CONCLUSION OF LAW

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is not established.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issue currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case and letters dated in October 2001 and October 2002 
from the RO, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although VA did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to this 
claim.  

Factual Background

A September 1997 medical record from Dr. Walsh notes the 
veteran's diagnosis of diabetes mellitus, for which he was 
taking Glucotrol.  The veteran was instructed to monitor his 
blood glucose levels, continue to diet and exercise, and 
return in three weeks.

A July 1999 medical record from Dr. Walsh notes that the 
veteran was taking Glucotrol.  The veteran stated that he had 
been closely following the diabetic diet for the past two 
weeks.  The veteran was encouraged to maintain the diet and 
to exercise.

In an August 1999 medical record from Dr. Walsh, it was noted 
that the veteran stated that he was not exercising and that 
he occasionally cheated on his diet.  It was recommended that 
the veteran stay on an 1800-calorie diabetic diet.

A September 1999 medical record from Dr. Walsh notes that the 
veteran was not really following his 1800-calorie diet, but 
that he was trying not to over eat.  He also said he was out 
of Glucotrol.  The veteran was instructed to continue self 
blood glucose monitoring and try to follow the 1800-calorie 
diet.

An October 1999 medical record from Dr. Walsh indicates that 
the veteran was encouraged to continue closely following an 
1800-calorie diet as well as to establish routine walking for 
exercise.  

A December 2002 VA progress note states that the veteran has 
diabetes mellitus, and that he is to continue on his current 
medications.

A February 2003 letter from Dr. Walsh notes that the 
veteran's diabetes was not in good control with oral 
medications, diet restrictions and exercise.  Therefore, his 
treatment was changed to include insulin therapy along with 
diet and exercise.  

The report of a March 2003 VA examination notes that the 
veteran had not had any hyperglycemic or ketoacidotic 
reactions over the last year which required hospitalization.  
The veteran was noted to be on a restricted diet.  As of 
December 2002 the veteran switched from oral medication to 
insulin.  The veteran reported that he had been walking every 
day for exercise.  Visual problems have been consistent, 
mainly with cataracts but not retinopathy.  He complained of 
tingling and numbness in his feet.  He stated that he saw his 
diabetic care provider weekly.  The diagnoses included type 
II diabetes, originally diagnosed in 1997 and with recent 
conversion to insulin.  

An October 2003 letter from Dr. Walsh notes that the veteran 
was currently receiving insulin and oral diabetic medication 
for his diabetes.  The letter further states that the veteran 
was on a restricted diet of 1800 calories a day and was told 
to exercise daily for at least 20 minutes as well as to stay 
physically active throughout the day.

An addendum to the October 2003 letter from Dr. Walsh states 
that the veteran is to exercise daily in order to increase 
insulin sensitivity and improve functioning of the 
cardiovascular system.  Because a side effect of exercise is 
hypoglycemia, blood sugar levels and symptoms of low blood 
sugar must be monitored prior to, during, and after exercise 
or strenuous activity.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling.  A 10 percent rating is warranted for diabetes 
mellitus manageable by restricted diet only.  A 20 percent 
rating is assigned for diabetes mellitus requiring insulin 
and restricted diet, or oral hypoglycemic agent and 
restricted diet.  The next higher rating of 40 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  Diabetes mellitus 
requiring insulin, restricted diet and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent rating.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  

The evidence demonstrates that the veteran's diabetes is 
insulin dependent and treated through the use of diet, 
exercise and oral medication, notwithstanding his medical 
noncompliance.  The veteran's diabetes has not required any 
restrictions or regulation of his activities.  Specifically, 
he has never been instructed to abstain from any activity.  
To the contrary, he has been encouraged to exercise.  
Moreover, the veteran has denied experiencing any episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  In sum, the evidence shows that the 
veteran's diabetes mellitus does not more nearly approximate 
the criteria for 40 percent rating than those for a 20 
percent rating at any time during the initial evaluation 
period.  

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher initial 
rating for diabetes mellitus must be denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and the 
manifestations of this disability are not in excess of those 
contemplated by the schedular criteria.  In addition, there 
is no other indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER


Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


